Citation Nr: 1417115	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  02-16 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARINGS ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Nilon, Counsel



INTRODUCTION

The Veteran, who is also the appellant, served on active duty form Mat 1966 to May 1969.  He also served in the Air National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2001 of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2003 the Veteran appeared at a hearing before a Decision Review Officer and in November 2003 he appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the Veteran's file. |

In a decision in February 2006, the Board denied the TDIU claim.  In December 2007, the United States Court of Appeals for Veterans Claims (Court) issued an Order granting a Joint Motion of the Parties to vacate the Board's decision and return the case to the Board for further development.

The Board has remanded the case on several occasions, most recently in February 2013.  

The appeal is again REMANDED to the RO.


REMAND

After the Board's remand in February 2013, the Veteran appointed a new attorney to represent him.  In January 2014, the attorney requested a hearing before the Board.  





Although the Veteran already had a hearing before the Board, as the attorney has come late to the proceedings and well after the Board' hearing in 2003, there is good cause for another hearing so that the Veteran's attorney may effectively represent the Veteran. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board on the TDIU claim.  If suitable facilities and equipment are available, the Veteran asks for an electronic hearing to enable the Veteran's attorney to participate from California.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


